DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 1/10/22 under 37 CFR 1.116, in reply to the final rejection, has been considered. The request for consideration under the AFCP program has been granted. 

Claim Status
The amendments and arguments filed 1/10/22 are acknowledged. Claims 1-24, 26, and 30 are cancelled. New claim 33 is added. Claims 25, 27-29, and 31-33 are pending. Claims 25, 27-29, and 31-33 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objections to claims 18 and 24 are rendered moot by cancellation of the claims.  

Claim Rejections Withdrawn
The rejection of claims 16, 18-19, 21-22, and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot by cancellation of the claims. 

The rejection of claims 25, 27-29, and 31-32 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more is withdrawn in light of the Examiner’s Amendment below. The rejection of claims 16, 18-19, 21-22, and 24 is rendered moot by cancellation of the claims. 

The rejection of claims 25, 27-29 and 31-32 under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (Nat Med. 2014 December; 20(12): 1464–1471) is withdrawn in light of applicant’s amendments thereto. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 2/4/22.
The application has been amended as follows: 
The claims are amended to read as follows:
25.  A method for monitoring a therapeutic effect of angiogenic therapy in a critical limb ischemia patient who has undergone angiogenic therapy, the method comprising:
performing a first measurement to measure a vascular endothelial growth factor (VEGF)-A165b concentration in a first blood sample of the patient before angiogenic therapy; 
performing the angiogenic therapy against the critical limb ischemia patient;
performing a second measurement to measure the VEGF-A165b concentration in a second blood sample of the patient after angiogenic therapy; and
performing a third measurement to measure the VEGF-A165b concentration in a third blood sample of the patient after the second measurement; 
evaluating the therapeutic effect of the angiogenic therapy in the patient based on the results of the first measurement, the second measurement, and the third measurement;
performing a further angiogenic therapy against the critical limb ischemia patient identified who is evaluated to have a therapeutic effect of the angiogenic therapy,
wherein a therapeutic effect of angiogenic therapy is evaluated to be present in the patient when the VEGF-A165b concentration measured in the second measurement is higher than the VEGF-A165b concentration measured in the first measurement, and the VEGF-A165b concentration measured in the third measurement is lower than the VEGF-A165b concentration measured in the first measurement; and


27.  The monitoring method according to claim 25, wherein:
VEGF-A165a is also measured in the first measurement,
VEGF-A165a is also measured in the third measurement,
a first ratio = (VEGF-A165b concentration measured in first measurement)/(total of VEGF-A165a concentration and VEGF-A165b concentration measured in first measurement) is calculated prior to the evaluating,
a second ratio = (VEGF-A165b concentration measured in third measurement)/(total of VEGF-A165a concentration and VEGF-A165b concentration measured in third measurement) is calculated prior to the evaluating, and
a therapeutic effect of angiogenic therapy is evaluated to be present in the patient when a value of the second ratio is lower than the value of the first ratio in the evaluating.

28. The monitoring method according to claim 25, wherein:
total VEGF-A concentration is also measured in the first measurement,
total VEGF-A concentration is also measured in the third measurement,
a first ratio = (VEGF-A165b concentration measured in first measurement)/(total VEGF-A concentration measured in first measurement) is calculated prior to the evaluating,
a second ratio = (VEGF-A165b concentration measured in third measurement)/(total VEGF-A concentration measured in third measurement) is calculated prior to the evaluating, and
a therapeutic effect of angiogenic therapy is evaluated to be present in the patient when the value of the second ratio is lower than the value of the first ratio.

29.  The monitoring method according to claim 25, wherein:
the third measurement is performed approximately one month after angiogenic therapy.

31. The monitoring method according to claim 27, wherein:
the third measurement is performed approximately one month after angiogenic therapy.


the third measurement is performed approximately one month after angiogenic therapy.

Claim 33 is cancelled. 

Conclusion
Claims 25, 27-29, and 31-32 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	2/4/22

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645